

	

		II

		109th CONGRESS

		1st Session

		S. 1524

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Crapo (for himself,

			 Mr. Frist, Mr.

			 Lott, Mr. Bunning,

			 Mr. Smith, Mr.

			 Martinez, Mr. Enzi,

			 Mr. Vitter, Mr.

			 Ensign, Mr. Burr,

			 Mr. Talent, Mr.

			 DeMint, and Mr. Santorum)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To repeal the sunset on the reduction of

		  capital gains rates for individuals and on the taxation of dividends of

		  individuals at capital gain rates.

	

	

		1.Reductions in individual

			 capital gains and dividends tax rate made permanentSection 303 of the Jobs and Growth Tax

			 Relief Reconciliation Act of 2003 (relating to sunset of title) is

			 repealed.

		

